Allowance
This office action is in response to Patent Board Decision of 4/14/21.
					  Allowability
Claims 1-21 are allowed.   
It has been determined after careful review of the claims, when read as a whole, that the prior art (Turner et al. – U.S. Patent No. 7,987,405) teaches: transmitting selected instructions from a base station to one or more remote stations, the instructions including a data field which matches a portion of an identity or other data field in one or more of the remote stations. Further, transmitting from a selected remote station or plurality of stations, a truncated replay containing identity data or other data of the remote station but deleting the portion transmitted by the base station. Lastly, calculating a check sum or CRC in the base station from the data field which was originally sent and the truncated replay data received, and further, comparing the calculated check sum or CRC with the check sum or CRC sent by the remote base station.
However, when read as a whole, the prior art does not teach: for each of the data units: obtaining a corresponding address of the data unit; and rotating the data unit based on said corresponding address of the data unit by bit shifting the data unit to generate a rotated data unit; and generating the checksum for the data object based on said rotated data units.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                      CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          
          EA
        5/17/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112